TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00363-CR



                               Stacy Lavette Bryant, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 65641, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The appellant, Stacy Lavette Bryant, has filed a motion to dismiss her appeal. The

motion is signed by Bryant and her attorney. See Tex. R. App. P. 42.2(a). Accordingly, we grant

the motion and dismiss the appeal. See id.




                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 12, 2010

Do Not Publish